Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing [LETTERHEAD OF GENERAL ELECTRIC CAPITAL CORPORATION] February 23, 2010 Justin T. Dobbie, Esq. Attorney-Advisor Securities and Exchange Commission Mail Stop 4720 treet, N.E. Washington, D.C. 20549 Re: General Electric Capital Corporation GE Capital Trust I Registration Statement on Form S-4 Filed February 2, 2010 File No. 333-164631 and 333-164631-01 Dear Mr. Dobbie: In accordance with Rule 461 of the General Rules and Regulations under the Securities Act of 1933 (the Securities
